O'CONNOR FUND OF FUNDS:MULTI-STRATEGY C/O UBS ALTERNATIVE AND QUANTITATIVE INVESTMENTS LLC STAMFORD, CONNECTICUT 06901 May 4, 2012 Securities and Exchange Commission Division of Investment Management 100 F. Street, N.E. Washington, D.C. 20549 Attention:Mr. Bo J. Howell Re: O'Connor Fund of Funds: Multi-Strategy (the "Fund") (File Nos. 333-170913 and 811-22500) Ladies and Gentlemen: On behalf of the Fund, and pursuant to Rule 497(j) under the Securities Act of 1933, as amended (the "Securities Act"), the Fund hereby certifies that the definitive forms of the Fund's Prospectus and Statement of Additional Information that would have been filed pursuant to Rule 497(c) under the Securities Act would not have differed from those contained in Post-Effective Amendment No. 2 to the Fund's Registration Statement on Form N-2, the text of which was filed electronically with the Securities and Exchange Commission on April 18, 2012. Very truly yours, O'CONNOR FUND OF FUNDS:MULTI-STRATEGY By:/s/ Nicholas J. Vagra Nicholas J. Vagra Authorized Person
